Exhibit 10.1
 
SIXTH AMENDMENT TO CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
December 23, 2014, is by and among CASH AMERICA INTERNATIONAL, INC., a Texas
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower party
hereto (collectively, the “Guarantors”), the Lenders (as defined below) party
hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for
the Lenders (as defined below) (in such capacity, the “Administrative
Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of March 30, 2011 (as amended
by that certain First Amendment to Credit Agreement dated as of November 29,
2011, that certain Second Amendment to Credit Agreement dated as of November 29,
2011, that certain Third Amendment to Credit Agreement dated as of May 10, 2013,
that certain Fourth Amendment to Credit Agreement dated as of May 12, 2014, that
certain Fifth Amendment to Credit Agreement dates as of July 22, 2014, and as
further amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”);


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1           New Definition.  The following definition is hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Liquidity” shall mean the sum of (a) the unused amount under the Revolving
Facility plus (b) the amount of unrestricted cash and Cash Equivalents of the
Borrower and its Domestic Subsidiaries in excess of ten million dollars
($10,000,000).


“Specified Notice” shall have the meaning set forth in Section 7.1(d).


1.2           Amendment to Article V.  A new Section 5.17 is hereby added to the
end of Article V to read as follows:
 
5.17        Minimum Liquidity.  At all times prior to the delivery of a
Specified Notice, Liquidity will be not less than $250,000,000 less the
aggregate amount of all Restricted Payments made after December 1, 2014 on the
2018 Senior Notes.


1.3           Amendment to 7.1(c).  Subclause (i) contained in Section 7.1(c) is
hereby amended and restated in its entirety to read as follows:
 
(i)   Any Credit Party or any Subsidiary fails to perform or observe any term,
covenant or agreement contained in any of Section 5.3(a) or (b), 5.5, 5.10,
5.12, 5.17, or Article VI hereof (but only to the extent that the failure to
perform or observe the covenants in Section 6.1, 6.2 and/or 6.3 involves an
aggregate amount in excess of $1,000,000); or


 
1

--------------------------------------------------------------------------------

 
 
1.4           Amendment to 7.1(d).  The following language is hereby added
immediately following clause (i)(B) of Section 7.1(d) of the Credit Agreement:


; provided, that, notwithstanding the foregoing, at all times prior to the
delivery of a notice from the Borrower to the Administrative Agent stating that
the exception contained in this proviso is no longer required (a “Specified
Notice”), the occurrence of any acceleration or demand for acceleration,
repayment, redemption or repurchase of or any default or event of default under
the 2018 Senior Notes or the related indenture (each an “Other Debt Action”)
proximately caused by the Initial Enova Disposition shall not result in a
Default or Event of Default pursuant to this clause (i);


1.5           Conditions to Extensions of Credit.
 
(a)   The obligation of each Lender to make any Extension of Credit will not be
affected by the occurrence of any Other Debt Action proximately caused by the
Initial Enova Disposition.
 
(b)   The Credit Parties and Lenders agree that the occurrence of any Other Debt
Action proximately caused by the Initial Enova Disposition will not be deemed an
event or circumstance that could reasonably be expected to give rise to or have
a Material Adverse Effect.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall become effective as of
the day and year set forth above (the “Amendment Effective Date”) upon
satisfaction of the following conditions (in each case, in form and substance
reasonably acceptable to the Administrative Agent):


(a)           Executed Amendment.  The Administrative Agent shall have received
a copy of this Amendment duly executed by each of the Borrower, the Required
Lenders and the Administrative Agent, and acknowledged and agreed to by the
Guarantors;


(b)           Default.  After giving effect to this Amendment, no Default or
Event of Default shall exist; and


(c)           Miscellaneous.  All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent and
its counsel.


ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as amended by this Amendment.  Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


 
2

--------------------------------------------------------------------------------

 
 
3.2           Representations and Warranties of Credit Parties.  Each of the
Credit Parties represents and warrants as follows:


(a)           It has taken all necessary action to authorize the execution,
delivery and performance of this Amendment.


(b)           This Amendment has been duly executed and delivered by such Person
and constitutes such Person’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment.


(d)           After giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
as of the date hereof (except for those which expressly relate to an earlier
date).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Event of Default.


(f)           Except as expressly set forth in this Amendment, the Obligations
of the Credit Parties are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


3.3           Reaffirmation of Credit Party Obligations.  Each Credit Party
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective
Obligations of the Credit Parties.


3.4           Credit Document.  This Amendment shall constitute a Credit
Document under the terms of the Credit Agreement.


3.5           Expenses.  The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.


3.6           Further Assurances.  The Credit Parties agree to promptly take
such action, upon the request of the Administrative Agent, as is reasonably
necessary to carry out the intent of this Amendment.


3.7           Entirety.  This Amendment and the other Credit Documents embody
the entire agreement among the parties hereto and supersede all prior agreements
and understandings, oral or written, if any, relating to the subject matter
hereof.


3.8           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original.


 
3

--------------------------------------------------------------------------------

 
 
3.9           No Actions, Claims, Etc.  As of the date hereof, each of the
Credit Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10           GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


3.12           Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The jurisdiction, service of process and waiver of jury trial provisions
set forth in Sections 9.13 and 9.16 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 
 

BORROWER: CASH AMERICA INTERNATIONAL, INC.           By: /s/ Austin D. Nettle  
Name: Austin D. Nettle   Title: Vice President – Finance and Treasurer          
      GUARANTORS: CASH AMERICA MANAGEMENT L.P.   CASH AMERICA PAWN L.P.        
  By: Cash America Holding, Inc.,     The General Partner of each of the
foregoing entities             By: /s/ Austin D. Nettle     Name:
Austin D. Nettle
    Title:
Vice President and Treasurer
                  OHIO NEIGHBORHOOD CREDIT SOLUTIONS, LLC           By: Ohio
Neighborhood Finance, Inc.,     Its sole member             By: /s/ Austin D.
Nettle      Name: Austin D. Nettle     Title: Vice President and Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 

 
BRONCO PAWN & GUN, INC.
 
CASH AMERICA ADVANCE, INC.
 
CASH AMERICA FINANCIAL SERVICES, INC.
 
CASH AMERICA FRANCHISING, INC.
 
CASH AMERICA GLOBAL FINANCING, INC.
 
CASH AMERICA GLOBAL SERVICES, INC.
 
CASH AMERICA HOLDING, INC.
 
CASH AMERICA, INC.
 
CASH AMERICA, INC. OF ALABAMA
 
CASH AMERICA, INC. OF ALASKA
 
CASH AMERICA, INC. OF COLORADO
 
CASH AMERICA, INC. OF ILLINOIS
 
CASH AMERICA, INC. OF INDIANA
 
CASH AMERICA, INC. OF KENTUCKY
 
CASH AMERICA, INC. OF LOUISIANA
 
CASH AMERICA OF MISSOURI, INC.
 
CASH AMERICA, INC. OF NEVADA
 
CASH AMERICA, INC. OF NORTH CAROLINA
 
CASH AMERICA, INC. OF OKLAHOMA
 
CASH AMERICA, INC. OF SOUTH CAROLINA
 
CASH AMERICA, INC. OF TENNESSEE
 
CASH AMERICA, INC. OF UTAH
 
CASH AMERICA, INC. OF VIRGINIA
 
CASH AMERICA INTERNET SALES, INC.
 
CASH AMERICA OF MEXICO, INC.
 
CASH AMERICA PAWN, INC. OF OHIO
 
CASHLAND FINANCIAL SERVICES, INC.
 
DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.
 
EXPRESS CASH INTERNATIONAL CORPORATION
 
FLORIDA CASH AMERICA, INC.
 
GAMECOCK PAWN & GUN, INC.
 
GEORGIA CASH AMERICA, INC.
 
HORNET PAWN & GUN, INC.
 
LONGHORN PAWN AND GUN, INC.
 
MR. PAYROLL CORPORATION
 
OHIO NEIGHBORHOOD FINANCE, INC.
 
STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC
 
TIGER PAWN & GUN, INC.
 
UPTOWN CITY PAWNERS, INC.
 
VINCENT’S JEWELERS AND LOAN, INC.

 
 

  By:  /s/ Austin D. Nettle    Name: Austin D. Nettle   Title: Vice President –
Finance and Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
  as a Lender and as Administrative Agent               By: /s/ Jeff Bundy  
Name: Jeffrey D. Bundy   Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
KEYBANK NATIONAL ASSOCIATION,
  as a Lender               By: /s/ Geoff Smith   Name: Geoff Smith   Title:
Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
U.S. BANK NATIONAL ASSOCIATION,
  as a Lender               By: /s/ Patrick McGraw   Name: Patrick McGraw  
Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
AMEGY BANK NA, as a Lender
              By: /s/ Claire Harrison   Name: Claire Harrison   Title: Vice
President

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
  as a Lender               By: /s/ David J. Ward   Name: David J. Ward   Title:
Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
BOKF, NA dba Bank of Texas, as a Lender
              By: /s/ Mattson H. Uihlein   Name: Mattson H. Uihlein   Title:
Banking Officer

  